DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Instant claim 1 recites “(in Formula (i), …)”. Instant claim 10 recites “(in General  Formula (N-1), …)”.  Instant claim 11 recites “(in  General Formula (J), …)”. The claim as written is indefinite and unclear.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. The claims recite the parentheses, which does not present the limitations in a clear manner.  It is not clear Applicants intend the language recited inside the parentheses to be required in the claimed invention.  
Claim 4 recites, “ The liquid crystal display according to claim 1, wherein the photoconversion layer includes a black matrix, and contains third light-emitting nanocrystal…” However, the claim as written is indefinite and unclear. Claim 1 does not recites a first and/or second light-emitting nanocrystal, so it is unclear how the display may have a third light-emitting nanocrystal. Appropriate correction is required. Examiner suggests amending the claim 4 to depend on claim 2. 
Claim 5 recites “ The liquid crystal display device according to claim 1, wherein the photoconversion layer is disposed on a substrate that faces the substrate disposed on a side on which the light source section is disposed.” However, it is unclear if the substrate in claim 5 is the same or different than the first and second substrates in claim 1. The claim as written is indefinite and unclear. Appropriate correction is required. Examiner suggest, if the substrate is the same as claim 1,  amending the claim 5 to recite the following: “ wherein the photoconversion layer is disposed on the substrate that faces either the first and second substrates disposed on a side on which the light source section is disposed.” Or  “ wherein the photoconversion layer is disposed on the substrate that faces one of the pair of substrates disposed on a side on which the light source section is disposed.”
Claim 8 recites-in-part, “ a shell covering the core, the shall containing a second semiconductor material that is the same or different from the semiconductor materials contained in the core.”  There is insufficient antecedent basis for “ the semiconductor materials” limitation in the claim. Applicants only have support for “ at least one or two or more first semiconductor materials”. The claim as written is indefinite and unclear. Appropriate correction is required. Examiner suggests amending the “semiconductor materials” to “ the at least one or two or more first semiconductor materials.”
Claim 9 recites-in-part, “ wherein  the first semiconductor materials is one or two or more semiconductor materials.”  There is insufficient antecedent basis for “ the first semiconductor materials” limitation in the claim. Applicants only have support for “ at least one or two or more first semiconductor materials”. The claim as written is indefinite and unclear. Appropriate correction is required. Examiner suggests amending the “ first semiconductor materials” to “ the at least one or two or more first semiconductor materials.”
Claims 2-12 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  Suzuki et al. (US 2011/0216271 A1).
Regarding claims 1 and 5, Suzuki et al. disclose a liquid crystal display device ( see abstract, claims, paragraphs [0031, 0044-0045, 0064-0071 & 0115-0136  and figures 1 & 2) comprising:
a pair of substrates consisting of first and second substrate  each having an electrode and am alignment layer arranged to face each other [0043, 0066 & 0097]; a liquid crystal layer ( a liquid crystal material) sandwiched between the first and second substrates; electrodes corresponds to a pixel electrode and a common electrode  [figures 1 and 2, 0065 & 0162];  a backlight that emits light having a wavelength of 385 nm or more ( corresponding to a light emitting element) and a light conversion means  a photoconversion layer  that convert light from the back light into blue, green and red light ( see figure 1 and paragraphs  [0064-0071]). 
Suzuki et al. teach using quantum dots ( “ light-emitting nanocrystal”; [0052]) as the light conversion means [0044], and discloses using mixture M-3 [0136-0141] as the liquid crystal material. Here, Suzuki et al. ( table 4 in [0136]) indicates that mixture M-3 contains 28.0 mass% of a compound CC-3-O1 and 14.0 mass% of a compound CC-5-O1, and in view of  table D [0119], both of these compounds correspond to compounds represented by general formula (i) in the present application , and the overall content of these compounds is 42.0 mass%. 
Regarding claim 6, Suzuki et al. teach the display device further comprising at least one polarizing plate ( polarizer) sandwiched between he first and second substrates [0097].
Regarding claims 10 and 12, Suzuki et al. teach in table 4 containing 11.0 mass%  of a compound CY-3-O2, 11.0 mass% of a compound CY-5-O2, 12.0 mass% of a compound CCY-3-O2 and 12.0 mass% of a compound CCY-5-2, and in view of table D [0119], these compounds correspond to compounds represented by N-1 in claim 10, the overall content of these compounds is 46.0 mass%, and table 4 indicates that Δε is -3.1 and Δn is 0.0649.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2011/0216271 A1) as applied to claim 1 above, and further in view of  Yang et al. (US 2008/0277626 A1).
Regarding claims 8 and 9, Suzuki et al. do not explicitly disclose the quantum dots (light-emitting nanocrystal) includes a core and a shell covering the core as instantly claimed. However, the examiner has added Yang et al. to teach it is well-known to one of ordinary skill in the art to use core-shell structure constituted from a group II-VI semiconductor material as a quantum dot  [0007-0009 & 0021-0026] in view of aiding in improving optical properties. Yang et al. and Suzuki et al. are analogous are in the quantum dots field. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2011/0216271 A1) as applied to claim 1 above, and further in view of  Gillies et al. (US 2007/0045777 A1).
Regarding claim 7, Suzuki et al. do not explicitly disclose wherein at least one emission spectrum of red , green and blue regions has a half-width of 20 to 50 nm as instantly claimed. However, the examiner has added Gillies et al. to teach it is well-known to one of ordinary skill in the art to include a half-width within the range of 20 to 50 nm   [0003-0011] in view of aiding in peak fluorescence.  Gilles et al. and Suzuki et al. are analogous are in the quantum dots and display devices field.
Regarding claims 8 and 9, Suzuki et al. do not explicitly disclose the quantum dots (light-emitting nanocrystal) includes a core and a shell covering the core as instantly claimed. However, the examiner has added Gilles et al. to teach it is well-known to one of ordinary skill in the art to use a core-shell structure constituted from a group II-VI semiconductor material as a quantum dot  [0003-0011 & 0027] in view of aiding in peak fluorescence. Gillies et al. and Suzuki et al. are analogous are in the quantum dots  and display devices field.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See  Umezu et al. (US 2019/0393273 A1; see abstract, claims, examples and figures) teach a liquid crystal display device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722